DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality non-transitory computer readable medium" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited non-transitory CRM.
Claim 1 also recites that the slot is disposed in the sidewall above the projection lens, wherein the slot is configured to receive a disc parallel with the lens, and that full insertion of the disc positions the disc below the lens.  It is not clear how the disc can be parallel with the lens while also being both above and below the lens; furthermore, it is 
Claims 2 and 6 each recite the limitation "the display" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-16 are rejected by virtue of their dependence upon claim 1.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such a mental targeting system including a control circuit in electrical communication with a speaker, a microphone, a projector, a plurality of buttons, and a CRM, wherein the control circuit is in the interior volume of a housing and the speaker is in a sidewall of the housing, wherein the projector includes a lens disposed on the top surface of the housing, and a slot in the sidewall that is configured to receive a disc that when fully inserted is parallel with and below the lens.  Amores (U.S. No. 8,593,912 B1) teaches a multimedia alarm clock with a housing, a front clock display, a remote control with buttons, wireless speakers, a projector, a headphone jack, a USB port, and a wireless transceiver.  Howell (U.S. Pub. No. 2015/0177704 A1) teaches an alarm clock projector including a front clock display, speakers in a sidewall, a projector with a lens and a light source for .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791